Exhibit 10.2 LOAN AGREEMENT Party A:Ever Trend Investment Limited（德祥投资有限公司） PartyB:Liu Lu （刘璐）(Identity Card no.：130203197805150323) Whereas Party A demand for operating cashflow and borrow a loan from Party B, both Party A and Party B agree the terms as below: 1.Loan amount: USD One Hundred Thousand and Five Hundred Only (RMB100,500) for injection of registered capital of Run Ze Yong Cheng (Beijing) Technology Co., Ltd. of Party A. 2.Loan interest:Annual rate at 3%, from the date of borrowing to repayment, both days inclusive.For interest calculation, there is 360 days per year.Loan interest is payable on the repayment of loan. 3.Repayment:On or before December 31, 2010.If Party A could not repay in cash, Party B has right to request the same value of stock issued by CHIO.Any delay repayment is subject to late charges of 0.1% per day. 4.This Agreement in duplicate and each party has one. Party A:Party B: Ever Trend Investment LimitedLiu Lu （刘璐） （德祥投资有限公司） /s/Wang Zhenyu/s/ Liu Lu September 16, 2010 September 16, 2010
